UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-4149


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOBBY JOE BROWN, a/k/a Bobby Joe Brown, Jr.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00359-TDS-1)


Submitted:   August 26, 2010                 Decided:   September 9, 2010


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel K. Dorsey, Washington, D.C., for Appellant.       Robert
Albert Jamison Lang, Assistant United States Attorney, Winston-
Salem, North Carolina, Anna Mills Wagoner, United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bobby     Joe    Brown     pled    guilty      to     two     counts     of

carjacking and aiding and abetting such conduct, in violation of

18   U.S.C.    §§     2119(1),   2   (2006),     and      discharging       a   firearm

during and in relation to a crime of violence and aiding and

abetting       such      conduct,        in      violation         of      18     U.S.C.

§§ 924(c)(1)(A)(iii), 2 (2006).                 Counsel filed a brief under

Anders v. California, 386 U.S. 738 (1967) certifying there are

no meritorious issues for appeal but raising for the court’s

consideration whether the district court complied with Rule 11

and whether the upward variance for Count One was reasonable.

Brown was given the opportunity to file a pro se supplemental

brief, but chose not to do so.                  The Government did not file a

brief.      We affirm.

              Because Brown did not move to withdraw his guilty plea

in the district court or raise any objections during the Rule 11

plea colloquy, the plea colloquy is reviewed for plain error.

United States v. Martinez, 277 F.3d 517, 524-27 (4th Cir. 2002);

United States v. General, 278 F.3d 389, 393 (4th Cir. 2002).                           We

conclude     the    district     court   fully    complied        with    the   Rule   11

requirements in accepting Brown’s guilty plea.                            Brown stated

that he was not under the influence of alcohol or drugs, that he

reviewed his case and the charges against him with counsel, and

that   he     was   satisfied     with    counsel’s    services.            The   court

                                          2
explained    the   charges    against       Brown   and    advised     him   of   the

penalties,     the    effect     of     supervised          release,      and     the

applicability of the advisory Guidelines.                    Brown indicated he

understood the consequences of his guilty plea and the rights he

was giving up by entering the plea, including his right to a

jury trial and his rights at trial.             Finally, the district court

ensured there was a factual basis underlying Brown’s plea and

that the plea was freely and voluntarily entered.                       Finding no

error with the Rule 11 hearing, we affirm the conviction.

            This     court    reviews        Brown’s       sentence      “under    a

deferential     abuse-of-discretion          standard.”         Gall    v.   United

States, 552 U.S. 38, 41 (2007).              In conducting this review, the

court “must first ensure that the district court committed no

significant procedural error, such as failing to calculate (or

improperly     calculating)     the     Guidelines         range,    treating     the

Guidelines    as   mandatory,   failing       to    consider    the     [18 U.S.C.]

§ 3553(a)     [(2006)]   factors,       selecting      a     sentence    based     on

clearly erroneous facts, or failing to adequately explain the

chosen sentence[.]”      Id. at 51.         “When rendering a sentence, the

district court must make an individualized assessment based on

the facts presented,” applying the “relevant § 3553(a) factors

to the specific circumstances of the case before it.”                        United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal

quotation marks omitted).         The court must also “state in open

                                        3
court the particular reasons supporting its chosen sentence” and

“set forth enough to satisfy” this Court that it has “considered

the parties’ arguments and has a reasoned basis for exercising

[its]    own    legal      decision    making       authority.”              Id.   (internal

quotation marks omitted).

               An   upward    variance        is        procedurally     sound       if     the

district court adequately explains the variance by reference to

the § 3553(a) sentencing factors.                   See United States v. Grubbs,

585 F.3d 793, 804-05 (4th Cir. 2009).

               Once this court has determined that the sentence is

free    of   procedural       error,     it       must    consider      the    substantive

reasonableness        of    the   sentence,         “tak[ing]         into    account       the

totality       of   the    circumstances,          including     the     extent      of    any

variance from the Guidelines range.”                      Gall, 552 U.S. at 51.              If

the sentence is within the appropriate Guidelines range, this

court   applies      a     presumption    on       appeal      that    the     sentence      is

reasonable.         See United States v. Go, 517 F.3d 216, 218 (4th

Cir. 2008).

               We   find    the   reasons         for    the   upward        variance      were

sufficiently        explained     by   the        district     court.          The        court

referenced several facts regarding the incident that contributed

to the heinous nature of the offense but were not taken into

account by the Sentencing Guidelines.                      We also find, taking into

account the totality of the circumstances and the extent of the

                                              4
variance      that    the     sentence      for    Count    One     was   substantively

reasonable.      Likewise, we find the sentences for Count Two and

Count   Three        were    procedurally         and    substantively      reasonable.

Accordingly, we affirm the sentence.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore       affirm       Brown’s    convictions      and    sentence.         This

court requires that counsel inform Brown, in writing, of the

right to petition the Supreme Court of the United States for

further review.         If Brown requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move        in   this     court   for     leave    to    withdraw     from

representation.         Counsel’s motion must state that a copy thereof

was served on Brown.              We dispense with oral argument because the

facts   and    legal        contentions      are   adequately       presented     in    the

materials      before       the    court    and    argument       would    not   aid    the

decisional process.

                                                                                 AFFIRMED




                                              5